                     Case 21-10950-LSS             Doc 9      Filed 06/20/21        Page 1 of 23




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    CP Holdings LLC, et al.,                                        Case No. 21- (__)

                       Debtors.1                                    (Joint Administration Requested)



                    DECLARATION OF MARC WEINSWEIG,
                  INDEPENDENT MANAGER OF THE DEBTORS,
    IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Marc Weinsweig, hereby declare under penalty of perjury:2

             1.      I am an independent manager of CP Holdings LLC (“CP Holdings”) and Pacrim

U.S. LLC (“Pacrim”), the above-captioned debtors and debtors in possession (collectively, the

“Debtors”), positions which I have held since I was appointed by the Debtors’ members on or

about June 7, 2021. I am the sole independent manager with authority to make decisions and act

on behalf of the Debtors with respect to their restructuring efforts, including, among other things,

their decisions to file petitions for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), enter into the DIP Agreement, and enter into the APA.

             2.      I am a Principal at Weinsweig Advisors, which I founded in 2010. I received my

B.S. in finance from Pennsylvania State University in 1989, and my M.B.A. from Carnegie Mellon

University in 1993. I have more than 20 years of interim management, performance improvement,

and business restructuring experience. Since founding Weinsweig Advisors, I have served in


1
             The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
             number, as applicable, are as follows: CP Holdings LLC (6188) and Pacrim U.S. LLC (0479). The Debtors’
             mailing address is 3141 Hood Street, Suite 220, Dallas, TX 75219 c/o Sean Broadbent (solely for purposes
             of notices and communications).
2
             Capitalized terms used but not immediately defined have the meanings ascribed to them elsewhere in
             this Declaration (defined below).

62815/0001-40847820v5
                  Case 21-10950-LSS         Doc 9     Filed 06/20/21    Page 2 of 23




interim positions including, Chief Financial Officer, Chief Operating Officer, Chief Executive

Officer, and Chief Restructuring Officer for several companies to preserve and enhance value

during periods of transition.

         3.       Based on my work as a manager of the Debtors, I am generally familiar with the

Debtors’ day-to-day operations, business, and financial affairs. I submit this declaration (this

“Declaration”) in connection with: (a) the Debtors’ petitions for relief under chapter 11 of the

Bankruptcy Code filed on the date hereof (the “Petition Date”) with the United States Bankruptcy

Court for the District of Delaware (the “Court”) and (b) the relief requested by the Debtors pursuant

to the pleadings listed herein (collectively, the “First Day Motions”).

         4.       Except as otherwise indicated, all facts and statements set forth in this Declaration

are based upon (a) my personal knowledge or opinion, (b) information obtained from members of

the Debtors’ management team, employees, and advisors, (c) the Debtors’ books and records

maintained in the ordinary course of their business, or (d) my review of relevant documents and

information concerning the Debtors’ operations, financial affairs, and restructuring initiatives.

         5.       I am over the age of 18 and authorized to submit this Declaration on behalf of the

Debtors. If called upon to testify, I could and would testify competently to the statements set forth

in this Declaration, as the information in this Declaration is accurate to the best of my knowledge.

                                  PRELIMINARY STATEMENT

         6.       The Debtors and their non-Debtor subsidiaries (collectively, the “Company”) have

their corporate headquarters in Dallas, Texas. Debtor CP Holdings is incorporated in Nevada and

Debtor Pacrim is incorporated in Delaware. The Company’s core business is developing, and

operating aged-care assisted living and memory care residences owned in whole or part by the

Company and third parties. The Company’s owned and managed facilities are currently located

in the States of Alabama and Texas.
                                                    -2-
62815/0001-40847820v5
                  Case 21-10950-LSS        Doc 9     Filed 06/20/21   Page 3 of 23




         7.       The Debtors are each guarantors under that certain credit agreement dated July 11,

2017, between CP Global, Inc. (“CP Global”), as borrower, CP Assets Limited (“CP Assets”), as

the Cayman SPV, the guarantors party thereto, and Tor Asia Credit Master Fund LP (“Tor”), as

lender (as amended, modified, or supplemented from time to time, the “Credit Agreement”).

Pursuant to the Credit Agreement, Tor loaned $29,500,000 (the “Loan”) to non-debtor CP Global.

The Loan is guaranteed by several CP Global affiliates, including the Debtors, several non-Debtor

subsidiaries of the Debtors, and Guy Kwok-Hung Lam (“Lam”) (collectively, the “Guarantors,”

and with CP Global and CP Assets, collectively, the “Loan Parties”), and is secured by, among

other things, the equity interests owned by each Debtor in their respective subsidiaries.          I

understand that Lam was CP Global’s sole director at the time the Credit Agreement was entered

into.

         8.       In connection with my appointment as the independent manager of the Debtors, I,

in consultation with the Debtors’ advisors, conducted an investigation and analysis of the Credit

Agreement and its ancillary documents (collectively, the “Loan Documents”) as well as the extent,

validity and priority of Tor’s liens. I have reviewed the Loan Documents and I believe that the

Credit Agreement is a valid, legally binding and enforceable contract and the Loan constitutes a

valid, legally binding and enforceable debt.

         9.       Based on my review of the Loan Documents and the Waiver, Third Amendment,

and Joinder to Credit and Guaranty Agreement, dated as of June 22, 2019 (the “Third

Amendment”), in particular, I learned that during the term of the Credit Agreement, the Loan

Parties repeatedly defaulted on their payment and covenant obligations, as described more fully in

Part III herein. For example, the Third Amendment states that the Loan Parties failed to (i) repay

the Loan in full on the maturity date, (ii) make several required interest payments and (iii) honor


                                                   -3-
62815/0001-40847820v5
                  Case 21-10950-LSS       Doc 9     Filed 06/20/21   Page 4 of 23




certain covenants, including guaranteeing a loan provided by another lender to an affiliate of CP

Global and incurring liens on certain property in violation of covenants specific to Lam’s conduct

as personal guarantor of the Credit Agreement. CP Global acknowledged the occurrence of each

of these defaults in the Recitals to the Third Amendment.

         10.      Pursuant to the Third Amendment, CP Global was required to either remit certain

payments to further extend the maturity date or repay the outstanding balance by the December

31, 2019 maturity date. I have not been told nor have I been provided any evidence that CP Global

made either of those required payments. Indeed, Tor has advised that CP Global failed to make

the requisite payments and, without further notice, an event of default under the Credit Agreement

occurred. Accordingly, I do not believe that any of the conditional waivers set forth in the Third

Amendment ever came into effect.

         11.      Based on my review of documents regarding the Loan Parties’ history with Tor, I

learned that on April 15, 2020, pursuant to the Loan Documents and as a result of the outstanding

Events of Default thereunder, Tor exercised certain remedies, including, inter alia, appointing

receivers to CP Global and voting the stock of certain of its guarantor affiliates to replace the

managers of the guarantor affiliates with Tim Dragelin from FTI Consulting, Inc. (“FTI”),

including each of the Debtors. Following Tor’s exercise of remedies, I understand that Lam filed

lawsuits against Tor in Texas and New York and Tor filed a bankruptcy petition against Lam in

Hong Kong. I also understand that Lam asserts claims in the Texas action against Andrew Oksner

(“Oksner”), the Debtors’ president.

         12.      On June 10, 2021, Tor provided the Debtors with a notice demanding repayment of

their guarantee obligations and with a notice of its intent to foreclose on the Debtors’ collateral

securing the Loan (the “Foreclosure Notice”). Tor, however, agreed to forbear through and


                                                  -4-
62815/0001-40847820v5
                  Case 21-10950-LSS        Doc 9     Filed 06/20/21     Page 5 of 23




including June 20, 2021 to support the Debtors’ reorganization efforts, including a sale of their

assets pursuant to Section 363 of the Bankruptcy Code to maximize value for all stakeholders.

         13.      Accordingly, the Debtors and Tor negotiated a $1.5 million debtor in possession

loan facility, with the potential to increase the facility to $3.0 million total (the “DIP Loan”), to

ensure the Debtors have sufficient liquidity to successfully pursue that sale. Additionally, the

Debtors and Tor negotiated an asset purchase agreement (the “APA”) pursuant to which Tor will

credit bid all of its secured claims arising under the DIP Loan and $14,935,003 of its secured

claims arising under the Credit Agreement as consideration for substantially all of the assets of

Debtors CP Holdings and Pacrim, subject to higher and better offers through a marketing process

conducted by the Debtors’ investment banker Anderson LeNeave & Co. (the “Banker”). The

assets subject to the APA consist of CP Holdings’ and Pacrim’s assets and membership interests

in each of their direct subsidiaries. Because Tor intends to purchase the membership interests in

CP Holdings’ and Pacrim’s subsidiaries, I understand that Tor will assume all the liabilities of such

entities, and Tor will also assume certain liabilities of the Debtors. As such, a sale will not

negatively impact the business operations of the Company’s subsidiaries. Moreover, the Chapter

11 cases are intended to resolve any and all disputes regarding Lam’s challenges to Tor’s secured

claims and its exercise of remedies. Such resolution will accrue to the benefit of the Debtors and

their stakeholders, and allow the Debtors to focus on operating their business without the cost and

distraction of the currently pending litigation against Tor and Oksner. I believe the contemplated

transaction is in the best interest of the Debtors, their estates, and their stakeholders, including the

residents at the Company’s facilities.




                                                   -5-
62815/0001-40847820v5
                  Case 21-10950-LSS        Doc 9     Filed 06/20/21     Page 6 of 23




         14.      To assist the Court and parties-in-interest in understanding the Debtors, their

business, the circumstances leading to these chapter 11 cases, and the relief the Debtors are seeking

in the First Day Motions, I have organized the balance of this Declaration as follows:

                 Part I provides an overview of the Company’s corporate history and operations;
                 Part II provides an overview of the Debtors’ corporate and prepetition capital
                  structure;
                 Part III describes the events leading to these chapter 11 cases;
                 Part IV describes the Debtors’ proposed debtor in possession financing and sale
                  process; and
                 Part V sets forth the evidentiary support for the First Day Motions.

I.       The Company’s Corporate History and Operations.

         15.      The Company’s business is focused on developing and operating rural-based aged-

care assisted living and memory care facilities in Alabama and Texas. The Debtors wholly own

forty-seven (47) non-debtor subsidiaries and partially own three (3) non-debtor subsidiaries. Ten

(10) of the non-debtor subsidiaries operate facilities under the Company’s controlled brand

“Country Place Senior Living.” In addition, the Debtors have a minority interest in one County

Place Senior Living operating facility as well an additional one that is under construction. The

Company also provides management services for a third-party owned facility.

         16.      The Company seeks to serve America’s rural-based seniors and their families by

designing and operating comfortable and homelike 24-suite residential style assisted living

facilities. The Company’s memory care facilities are specifically designed for seniors living with

memory challenges. CPH is a holding company and has no employees. CPH’s subsidiary, Pacrim,

has six (6) employees who provide overall strategic, operational and finance leadership, as well as

accounting and development services. Pacrim does not generate its own income.

         17.      The Company’s non-debtor subsidiaries generally fund their individual operations

and obligations from the revenue generated from business operations. They do not rely on funding
                                                   -6-
62815/0001-40847820v5
                    Case 21-10950-LSS              Doc 9      Filed 06/20/21        Page 7 of 23




from the Debtors to operate their business. Debtor Pacrim, however, serves as manager and

paymaster for the non-debtor subsidiaries’ payroll as well as certain overhead costs including

insurance and professional fees.

II.        THE DEBTORS’ PREPETITION CORPORATE AND CAPITAL STRUCTURE.

           18.      A corporate structure chart of the relevant parties implicated in these chapter 11

cases is attached hereto as Exhibit A.

           19.      As of the Petition Date, the Company’s liabilities total approximately $83,006,256.

The following table depicts the Company’s prepetition capital structure, exclusive of accrued but

unpaid interest and fees:

                                                                                Approximate Amount
                 Type of Debt                        Maturity
                                                                            Outstanding As of Petition Date
    Guarantee of First Lien Term
                                               December 31, 2019                         $66,430,256
    Loan Facility
    2017 Canton Loan                           February 27, 2022                         $1,800,000
    2019 Canton Loan                             April 15, 2024                          $2,200,000
    CP Livingston Loan                         November 22, 2022                          $176,000
    CP Jacksonville Loan                       December 30, 2030                         $2,200,000
    CP Global Promissory Note                     On Demand                             $10,200,0003
    Total                                                                               $83,006,256

           A.       First Lien Term Loan Facility.

           20.      On July 11, 2017, CP Global entered into the Credit Agreement. The Credit

Agreement governs the senior secured term loan facility (the “First Lien Term Loan Facility”),

which is guaranteed by Lam and several of CP Global’s affiliates, including the Debtors. The First

Lien Term Loan Facility was issued in an aggregate principal amount of $29,500,000, with an

initial maturity date of July 12, 2019. The First Lien Term Loan Facility is secured by a first lien



3
    At least $3.7 million was funded directly from the proceeds of the First Lien Term Loan Facility.

                                                           -7-
62815/0001-40847820v5
                  Case 21-10950-LSS            Doc 9      Filed 06/20/21        Page 8 of 23




security interest in substantially all of the assets of CP Global and each Guarantor other than Lam,

including each of the Debtors. As discussed above and further below, the maturity date was

extended pursuant to the Third Amendment to December 31, 2019. The First Lien Term Loan

Facility accrued cash interest at 7% per annum and paid-in-kind interest at 10% per annum prior

to the Events of Default discussed herein, with a default rate of 27% paid-in-kind compounding

quarterly (representing the sum of the cash interest rate and the paid-in-kind interest rate, plus

10%) that has been accruing since the Events of Default. As of the Petition Date, the First Lien

Term Loan Facility has matured and approximately $66,430,256 in principal amount and accrued

interest and fees remains outstanding.

         21.      Under the Loan Documents, Tor received the benefit of certain security in respect

of the Loan, including, among other things: (i) a security interest in substantially all of CP Global’s

assets (excluding its shares in non-debtor CP Assets),4 granted by CP Global pursuant to a Security

Agreement dated July 11, 2017; and (ii) a security interest in all amounts outstanding to the credit

of CP Global’s accounts opened with DBS Bank (Hong Kong) Limited with the account numbers

016-478-000060278840 (USD) MCISB and 016-478-000060250840 (USD) MCISB, and the

debts represented by each of them, granted by CP Global pursuant to an Account Charge dated

July 31, 2017 (the “Account Charge”); and (iii) a security interest in substantially all of the assets

of each of the Guarantors other than Lam.

         22.      In support of the Loan, Lam provided, among other things: (i) a personal guarantee

(the “Guarantee”); (ii) an equitable mortgage dated July 11, 2017, pursuant to which Lam charged

by way of first equitable mortgage on all of his interest in one $1.00 ordinary share issued by CP

Global and owned by Lam (comprising 100% of the issued share capital of CP Global) (the “CP


4
    Security was subsequently granted by CP Global over the shares in non-debtor CP Assets pursuant to an equitable
    mortgage, dated August 12, 2019.
                                                       -8-
62815/0001-40847820v5
                  Case 21-10950-LSS       Doc 9     Filed 06/20/21     Page 9 of 23




Global Share”); (iii) a signed and undated letter of resignation as the sole director of CP Global

(the “CP Global Director Resignation Letter”) and a signed director letter of authority dated July

11, 2017, which irrevocably authorized Tor to date the CP Global Director Resignation Letter in

respect of CP Global whenever an Event of Default under the Credit Agreement occurred; and (iv)

a signed and undated letter of resignation as the sole director of CP Assets (the “CP Assets Director

Resignation Letter”) and a signed director letter of authority dated September 6, 2019, which, inter

alia, irrevocably authorized Tor to date the CP Assets Director Resignation Letter in respect of CP

Assets whenever an Event of Default under the Credit Agreement occurred.

         B.       Subsidiary Debt and Guarantee Obligations

         23.      On February 27, 2017, non-Debtor affiliate CP Assisted Living 1 (TX) LLC

executed a $2,125,000 promissory note in favor of Texas Republic Bank N.A. (the “2017 Canton

Loan”), which is guaranteed by Lam and Bing Cong Lin (“Lin”), the director of Pacrim Capital

International Inc., and Manager of PCII Holdings LLC. The 2017 Canton Loan is secured by a

first lien security interest in certain property located in Van Zandt County, Texas that is not

collateral under the Credit Agreement or the DIP Loan, accrues interest at 5% per annum and

matures on February 27, 2022. As of the Petition Date, approximately $1.8 million in principal

and interest is outstanding under the 2017 Canton Loan.

         24.      On April 15, 2019, non-Debtor affiliate CP 13 executed a $2,300,000 loan

agreement and accompanying promissory note between CP 13 (TX), LLC and Southside Bank,

which is guaranteed by Lam, Lin, and each of the Debtors (the “2019 Canton Loan”). The 2019

Canton Loan is secured by a first lien security interest in certain real property located in Van Zandt

County, Texas that is not collateral under the Credit Agreement or the DIP Loan, accrues interest

at 5.163% per annum and matures on April 15, 2024. As of the Petition Date, approximately $2.2

million in principal and interest is outstanding under the 2019 Canton Loan.
                                                  -9-
62815/0001-40847820v5
                 Case 21-10950-LSS       Doc 9     Filed 06/20/21      Page 10 of 23




         25.      On November 2, 2021, non-Debtor affiliate CP 16 (TX) LLC (“CP 16”) executed

a $2,650,000 promissory note in favor of Bank of Commerce, which is guaranteed by Debtor CP

Holdings (the “CP Livingston Loan”). The CP Livingston Loan is secured by a first lien security

in certain real property located in Livingston, Texas that is not collateral under the Credit

Agreement or DIP Loan, accrues interest at 4.25% per annum and matures on November 22, 2022.

As of the Petition Date, approximately $176,000 in principal and interest is outstanding on the CP

Livingston Loan.

         26.      On December 22, 2020, non-Debtor affiliate CP Jacksonville (TX) LLC (“CP

Jacksonville”) executed a $2,250,000 promissory note in favor of Bank of Commerce, which is

guaranteed by Debtor CP Holdings (the “CP Jacksonville Loan”). The CP Jacksonville Loan is

secured by a first lien security interest in CP Jacksonville’s assets, that is not collateral under the

Credit Agreement or the DIP Loan, accrues interest at 3.5% per annum and matures on December

30, 2030. As of the Petition Date, approximately $2.2 million in principal and interest is

outstanding under the CP Jacksonville Loan.

         C.       CP Global Promissory Note

         27.      On July 26, 2017, Debtor CP Holdings executed that certain Revolving Line of

Credit Promissory Note between CP Holdings, as maker, and CP Global, as payee (the “CP Global

Promissory Note”). The CP Global Promissory Note is unsecured and accrues interest at the

applicable mid-term annual federal rate and is payable on demand. As of the Petition Date,

approximately $10,200,000 in principal and interest is outstanding under the CP Global

Promissory Note.




                                                 -10-
62815/0001-40847820v5
                  Case 21-10950-LSS         Doc 9     Filed 06/20/21     Page 11 of 23




III.       EVENTS LEADING TO THE CHAPTER 11 CASES.

           A.     Loan Parties Breach the Credit Agreement

           28.    During the term of the Credit Agreement and as acknowledged in the Third

Amendment, the Loan Parties repeatedly defaulted on their payment and covenant obligations. As

a result of those defaults, the Loan Parties and Tor negotiated the Third Amendment which

provided for (a) an extension of the Credit Agreement’s maturity date to December 31, 2019, with

the ability to extend the maturity date to July 13, 2020, upon the occurrence of certain events set

forth in section 2.04(b) of the Credit Agreement as amended by the Third Amendment, including

payment of an extension fee and a pay down amount, and (ii) a conditional waiver of the specified

defaults upon the occurrence of certain conditions precedent. Specifically, Part 5 of the Third

Amendment stated that the following waivers would occur, but only if the following conditions

precedent were met:

          the Payment Default would be waived upon the payment in full to Tor of the Unpaid Cash
           Interest on or before December 31, 2019;
          the interest that had accrued on the Unpaid Cash Interest at the default rate would be waived
           upon the payment of $1,229,764.13 to Tor on or before December 31, 2019; and
          each of the Specified Defaults, other than the Payment Default, would be waived upon the
           occurrence of each of the conditions precedent set forth in Part 2 of the Third Amendment;
           provided that the Country Garden Default would only be waived to the extent that the Loan
           Parties complied with section 6.15(c) of the Credit Agreement, as amended by the Third
           Amendment on and from the effective date of the Third Amendment.
           29.    I am not aware that any of the Loan Parties made any required payments under the

Third Amendment before December 31, 2019 or that any of the Loan Parties paid the extension

fee or paid down the amount necessary to extend the maturity date to July 13, 2020. Accordingly,

I do not believe that any of the conditional waivers set forth in the Third Amendment ever came

into effect.




                                                    -11-
62815/0001-40847820v5
                 Case 21-10950-LSS       Doc 9     Filed 06/20/21    Page 12 of 23




         30.      I also have not reviewed any documents evidencing a waiver of any defaults under

the Credit Agreement by Tor, including the Loan Parties’ payment by the December 31, 2019

maturity date. Section 12.01 of the Credit Agreement (as amended by the Third Amendment)

expressly provides that any amendment or waiver shall only be effective if executed in writing. It

is my understanding that Tor did not execute any further amendments or waivers in connection

with the Credit Agreement beyond the Third Amendment.

         B.       Tor’s Enforcement of Remedies.

         31.      On April 15, 2020, pursuant to the Loan Documents, Tor exercised certain

remedies, including, inter alia: (i) Tor appointed John Howard Batchelor of FTI Consulting (Hong

Kong) Limited and Andrew Morrison of FTI Consulting (Cayman) Limited as receivers and

managers (the “Receivers”) of the CP Global Share, and CP Global’s assets and accounts;

(ii) Tor dated and presented the CP Global Director Resignation Letter and the CP Assets Director

Resignation Letter to CP Global and CP Assets, respectively; (iii) the newly appointed Receivers

exercised their rights in respect of the CP Global Share and passed a written shareholder’s

resolution to, inter alia, accept Lam’s resignation as the sole director of CP Global and to appoint

FTI Director Services Limited as the new sole director (the “New Director”) of CP Global;

(iv) the New Director passed a written resolution of the board of directors of CP Global causing

CP Global to pass a shareholder resolution in respect of CP Assets, to inter alia, accept Lam’s

resignation as the sole director of CP Assets and appoint the New Director as the sole director of

CP Assets; (v) Tor appointed Timothy J. Dragelin of FTI as the sole manager or sole director, as

applicable, of each of the Debtors and non-Debtors CP Assisted Living Management LLC, CP

Home Care Vance LLC, CP Bibb Home Care Management LLC, CP Home Care Management

LLC, CP Home Care Bibb LLC, Pacrim US (AL) LLC, CP Assisted Living 1 (TX) LLC, CP 4

(TX) LLC, CP 5 (TX) LLC, CP 10 (TX) LLC, CP 13 (TX) LLC, CP 14 (TX) LLC, CP 16 (TX)
                                                 -12-
62815/0001-40847820v5
                 Case 21-10950-LSS        Doc 9     Filed 06/20/21    Page 13 of 23




LLC, CPSL Property Holdings LLC, CP 19 (AL) LLC, CP 17 (AL) LLC, CP 21 (AL) LLC, CP 2

(TX) LLC, CP 3 (TX) LLC, CP 6 (TX) LLC, CP 7 (TX) LLC, CP 9 (TX) LLC, CP 11 (TX) LLC,

CP 12 (TX) LLC, CP 15 (TX) LLC, CP 1 (AL), Inc., CP 2 (AL), Inc., CP Assisted Living 3, Inc.,

CP 4 (AL), Inc., CP 5 (AL), Inc., CP 6 (AL), Inc., CP 7 (AL), Inc., CP 8 (AL), Inc., CP 9 (AL),

Inc., CP 12 (AL), Inc., CP 13 (AL), Inc., CP 14 (AL), Inc., CP 15 (AL), Inc., CP 8 (TX) LLC,

Pacrim US Landco LLC, Pacrim US (TN) LLC, CPSL Funding LLC, CP TX Investment 1 LLC,

CP TX Investment 2 LLC, CP TX Investment 3 LLC, Pacrim US Holdings (TX) LLC, and CP

Texas Construction LLC. On April 16, 2020, the Receivers and New Director issued a letter to

Lam and the registered agent, Vistra (Cayman) Limited, notifying them of, inter alia, the

appointments and changes to the boards of CP Global and CP Assets.

         C.       Pending Litigation.

         32.      As a result of Tor’s legal enforcement of its rights and remedies under the Loan

Documents, I understand that the several actions were initiated in various courts by Lam against

both Tor and Oksner. Additionally, I understand that Tor has sought relief against Lam in Hong

Kong on account of his guarantee under the Credit Agreement.

         D.       Restructuring Negotiations.

         33.      Given the Loan Parties’ history of breaching the Credit Agreement, their failure to

repay the Loans in full on the maturity date and their consequent failure to cure such events of

default, Tor issued the Foreclosure Notice seeking repayment of the Loan and all accrued interest

from the Debtors and advising of its intention to foreclose on the Debtors’ collateral securing the

Loan. Tor, however, advised that it is willing to support the Debtors’ reorganization efforts.

         34.      To that end, the Debtors and Tor have engaged in vigorous, arm’s-length

negotiations regarding the most value-maximizing path forward. The Debtors believe that the best

path forward begins with the filing of these chapter 11 cases to continue their marketing and sale
                                                  -13-
62815/0001-40847820v5
                  Case 21-10950-LSS             Doc 9       Filed 06/20/21        Page 14 of 23




process of the Debtors’ assets to maximize the value of the estate for the benefit of the Debtors’

stakeholders. The Debtors and Tor have negotiated the proposed DIP Loan to ensure the Debtors

have sufficient liquidity to successfully operate their business while pursuing the sale

contemplated in the APA or another value-maximizing transaction. Pursuant to the APA, Tor will

credit bid the DIP Loan and $14,935,003 of the First Lien Term Loan Facility to purchase

substantially all of Debtors CP Holdings’ and Pacrim’s assets, consisting primarily of their

membership interests in their direct subsidiaries, if no better or higher offer materializes.

IV.       DIP FINANCING AND SALE PROCESS.5

          35.      The DIP Loan and use of cash collateral will permit the Debtors to continue to fund

their operations during the pendency of these chapter 11 cases, and ensure that the Debtors will

have sufficient liquidity to successfully operate their business while pursuing their reorganization

efforts through the sale process contemplated by the APA.

          36.      The Debtors are in need of an immediate infusion of liquidity to ensure sufficient

working capital to operate their business, administer their estates, and pursue their sale process.

The DIP Loan will be utilized to fund critical overhead obligations to employees, professionals,

insurance companies and the Debtors’ landlord at their corporate headquarters, which expenses

benefit both the Debtors and their non-debtor subsidiaries. The proceeds of the DIP Loan,

however, will not flow from the Debtors to their non-debtor subsidiaries. Rather, the Debtors

expect that the non-debtor subsidiaries will generate sufficient revenue during the Chapter 11 cases

to upstream funds to the Debtors for partial payment of the Company’s overhead costs. In the




5
      Capitalized terms used in this section but not otherwise defined shall have the meanings ascribed to them in the
      DIP Motion or APA.

                                                         -14-
62815/0001-40847820v5
                 Case 21-10950-LSS         Doc 9     Filed 06/20/21     Page 15 of 23




event the non-debtor subsidiaries lack sufficient liquidity to upstream such funds, the Debtors will

draw on the DIP Loan to fund their corporate obligations.

         37.      The Debtors’ advisors have also determined that the DIP Loan is necessary to

provide a positive message to the market that these chapter 11 cases are sufficiently funded, which

is critical to address any concerns that may be raised by the Debtors’ or their subsidiaries’

customers, employees, or vendors. Thus, immediate access to the DIP Loan and the continued use

of cash collateral is crucial to the Debtors’ efforts to preserve value for their stakeholders during

these chapter 11 cases.

         38.      Access to the DIP Loan will provide the Debtors with capital that is essential to (a)

operate throughout these chapter 11 cases; (b) avoid irreparable harm to the Debtors’ estates; and

(c) provide the Debtors with sufficient runway to pursue a value-maximizing sale process. In

anticipation of the immediate need for the DIP Loan and the continued use of cash collateral, the

Debtors’ management, with the assistance of their advisors, prepared the Approved Budget (as

defined in the DIP Order). I am familiar with the Approved Budget and its contents. I believe the

Budget is fair, reasonable, and appropriate under the circumstances.

         39.      The Debtors, with the assistance of their advisors, have determined that the DIP

Loan should be sufficient to support the Debtors’ operations through the pendency of these chapter

11 cases to fund the sale process and should be adequate, considering all available assets, to pay

administrative expenses due or accruing during the period covered by the Budget. Additionally,

the DIP Loan will provide the Debtors with continued access to cash collateral, which relieves the

Debtors of the cost of borrowing additional amounts to replace that cash. The DIP Loan is also

critical to the broader sale transaction contemplated by the APA. I believe the DIP Documents are

a reflection of good faith, arms’-length, vigorous negotiation among the Debtors and Tor. Without


                                                   -15-
62815/0001-40847820v5
                 Case 21-10950-LSS         Doc 9     Filed 06/20/21     Page 16 of 23




access to postpetition financing and the continued use of cash collateral, the Debtors would suffer

immediate and irreparable harm, and that the use of cash collateral alone would be insufficient to

meet the Debtors’ postpetition liquidity needs.

         A.       The DIP Financing is the Best Financing Available.

         40.      I understand that in late 2019 through early 2020, the Debtors attempted to partially

refinance the Loan through additional financing from a third party bank. I also understand that

any financing from the bank required Tor to substantially release or diminish its security package

over the Debtors’ United States business, despite the fact that the potential bank loan was not in

an amount sufficient to pay down all of Tor’s existing loans. I further understand that Tor was

primarily concerned with the repayment of the Loan and was unwilling to entertain a substantial

release of its security unless the Debtors contributed to funding the expected shortfall between the

proposed bank loan and the outstanding amount of the Loan. I understand that the proposed loan

was never effective because, among other things, the loan agreement was never signed as the

parties could not reach agreement.

         41.      Before the Petition Date and as a result of the events of default, Tor informed the

Debtors that it would stop advancing funds to the Debtors. The Debtors, based on the prepetition

liens and claims of Tor, assessed the futility of soliciting alternative sources before the Petition

Date to provide financing to the Debtors during these Chapter 11 cases. In exchange for providing

post-petition financing, every financing source would have required a first-priority priming lien

on all of the assets of the Debtors securing all amounts advanced by such lender. Tor would not

consent to such priming liens and indicated that they would have argued that the Debtors could

not have provided adequate protection for the proposed financing. The Debtors and Tor believe

Tor to be under collateralized and the Debtors further believe that the possibility of obtaining

priming financing or loans secured solely by an administrative claim are nonexistent.
                                                   -16-
62815/0001-40847820v5
                 Case 21-10950-LSS         Doc 9     Filed 06/20/21    Page 17 of 23




         42.      As set forth above, the Debtors would be unable to obtain unsecured credit

allowable as an administrative expense, and were also unable to obtain credit: (a) having priority

over that of administrative expenses; (b) secured by a lien on property of the Debtors and their

estates that is not otherwise subject to a lien; or (c) secured solely by a junior lien on property of

the Debtors and their estates that is subject to a lien. I do not believe that the Debtors would be

able to obtain financing on an unsecured basis pursuant to sections 364(b) and 503(b)(1) of the

Bankruptcy Code, or even on a superiority basis under section 364(c)(1) of the Bankruptcy Code,

on terms more favorable than those of the DIP Financing. Moreover, the proposed DIP Financing

serves as an important component of the Debtors’ overall restructuring efforts because it provides

the Debtors with the stability and certainty that they can pursue a robust post-petition marketing

process and consummate a sale process in a timely and expeditious manner.

         B.       Sale Process.

         43.      With the support of Tor embodied in the APA, the Debtors are poised to run a sale

process to ensure that value is maximized and distributed efficiently and appropriately. After its

engagement in June 2021, the Banker began development of marketing and solicitation materials

and intends to conduct a marketing process to solicit higher and better offers. The Banker will

continue to solicit market interest from potentially interested parties during the Chapter 11 cases.

         44.      I believe, with input from the Debtors’ advisors, that the transactions contemplated

under the proposed DIP Loan and proposed sale process comprise a viable path forward for the

Company that will maximize the value of the Debtors’ assets for the benefit of the estate and the

Debtors’ stakeholders, while ensuring that sufficient funds will remain to pay all administrative

expenses of these chapter 11 cases and allowing for a responsible wind-down process after the

proposed sale closes. For these reasons and the other reasons described in this Declaration, I


                                                   -17-
62815/0001-40847820v5
                 Case 21-10950-LSS          Doc 9     Filed 06/20/21     Page 18 of 23




believe that entry into the DIP Loan and the proposed sale process represent a value-maximizing

path forward for the Debtors.

V.       EVIDENTIARY SUPPORT FOR THE FIRST DAY MOTIONS.

         45.      Concurrently with the filing of the Petitions, the Debtors filed the below-listed First

Day Motions requesting relief that the Debtors believe is necessary to enable them to administer

their estates with minimal disruption and loss of value during these chapter 11 cases. The facts set

forth in each of the First Day Motions are incorporated herein in their entirety.

         A.       ADMINISTRATIVE MOTIONS

                        Creditor Matrix Motion. Debtors’ Motion for Entry of an Order (I)
                         Authorizing the Debtors to (A) File a Consolidated Creditor Matrix in Lieu
                         of Submitting a Separate Creditor Matrix for Each Debtor and (B) File a
                         Consolidated List of the Debtors’ Twenty (20) Largest Unsecured Creditors
                         and (II) Granting Related Relief

                        Joint Administration Motion. Debtors’ Motion for Entry of Order (I)
                         Directing Joint Administration of Cases and (II) Waiving Certain
                         Requirements of Bankruptcy Rule 2002(n)

                        Extension of Time to File Schedules Motion. Debtors’ Motion for Entry of
                         Order Extending Time to File Schedules and Statements of Financial Affairs
         B.       OPERATIONAL MOTIONS REQUIRING IMMEDIATE RELIEF

                        Cash Management Motion. Debtors’ Motion for Entry of Interim and Final
                         Orders Authorizing Continued (I) Use of Existing Cash Management
                         System, Company Credit Card Program, Bank Accounts, and Business
                         Forms and Payment of Related Prepetition Obligations, (II) Performance
                         of Intercompany Transactions in the Ordinary Course of Business and (III)
                         Granting Related Relief

                        Financing Motion. Debtors’ Motion for Entry of Interim and Final Orders
                         (I) Authorizing Debtors to Obtain Postpetition Financing, (II) Granting
                         Liens and Superpriority Administrative Expense Claims, (III) Modifying
                         Automatic Stay, and (IV) Granting Related Relief

                        Insurance Motion. Debtors’ Motion for Entry of Interim and Final Orders
                         Authorizing Debtors to (I) Maintain Existing Insurance Policies and Pay
                         all Insurance Obligations Arising Thereunder, (II) Renew, Extend


                                                    -18-
62815/0001-40847820v5
                 Case 21-10950-LSS         Doc 9     Filed 06/20/21     Page 19 of 23




                         Supplement, Change, or Enter Into New Insurance Policies and (III)
                         Continue Their Insurance Premium Finance Agreements

                        Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders
                         Authorizing Debtors to (I) Pay Prepetition Wages, Employee Expenses, and
                         Other Compensation, (II) Maintain Employee Benefit Programs, and (III)
                         Granting Related Relief

         46.      The First Day Motions request authority to pay certain prepetition claims. I

understand that the Federal Rules of Bankruptcy Procedure permit the Court to grant relief where

such relief is necessary to avoid immediate and irreparable harm. The Debtors have tailored their

requests for immediate relief to those circumstances when the failure to receive such relief would

cause immediate and irreparable harm to the Debtors and their estates. I believe an immediate and

orderly transition into chapter 11 is critical to the viability of their operations and that any delay in

granting the relief described below could hinder the Debtors’ operations and cause irreparable

harm. Other relief will be deferred for consideration at a later hearing.

         47.      I have reviewed each of the First Day Motions, and the facts set forth in each First

Day Motion are true and correct to the best of my knowledge and belief with appropriate reliance

on corporate officers and advisors. I believe that the relief requested in each of the First Day

Motions is (a) necessary to allow the Debtors to operate with minimal disruption during the

pendency of these chapter 11 cases, (b) critical in ensuring the maximization of value of the

Debtors’ estates and (c) serves the best interests of the Debtors’ stakeholders.

                                           CONCLUSION

         48.      The Debtors’ ultimate goal in these chapter 11 cases is to achieve an orderly,

efficient, consensual and successful sale to maximize the value of the Debtors’ estates for their

stakeholders. To minimize any loss of value, the Debtors’ immediate objective is to maintain a

business-as-usual atmosphere during the course of these chapter 11 cases, with as little interruption

or disruption to the Debtors’ operations as possible. I believe that if the Court grants the relief
                                                   -19-
62815/0001-40847820v5
                 Case 21-10950-LSS     Doc 9     Filed 06/20/21    Page 20 of 23




requested in each of the First Day Motions, the prospect for achieving these objectives and

completing a successful sale of the Debtors’ businesses will be substantially enhanced.




                                               -20-
62815/0001-40847820v5
              Case 21-10950-LSS        Doc 9    Filed 06/20/21     Page 21 of 23




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

 Dated: June 20, 2021
 Wilmington, Delaware                            Name: Marc Weinsweig
                                                 Title: Independent Manager
                 Case 21-10950-LSS   Doc 9   Filed 06/20/21   Page 22 of 23




                                      EXHIBIT A

                               Corporate Structure Chart




62815/0001-40847820v5
                 Case 21-10950-LSS   Doc 9    Filed 06/20/21   Page 23 of 23




                                             -2-
62815/0001-40847820v5
